Citation Nr: 1634858	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  13-12 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for multiple sclerosis.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 1991 with additional service in the United States Navy Reserves from May 1991 to April 1998 and from November 2001 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a March 2015 Board decision, the claim to reopen was remanded for further evidentiary development.  Review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a November 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

In November 2015, prior to recertification of this matter to the Board, the Veteran's attorney indicated his intent to terminate his representation of the Veteran.  38 C.F.R. § 20.608.  In a May 2016 letter, the Board informed the Veteran of his right to representation in the pending appeal, and provided him with information concerning resources for representation.  In a June 2016 statement, the Veteran expressed his intent to proceed without representation.

As will be explained below, the issue of entitlement to service connection for multiple sclerosis is being reopened herein; the underlying merits of service connection is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  In a December 2007 decision, the RO denied the Veteran's claim of entitlement to service connection for multiple sclerosis.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.

2.  Additional evidence received since the December 2007 RO decision is new to the record and considered with the record as a whole, is neither cumulative nor redundant as to the issue of entitlement to service connection for multiple sclerosis, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2007 RO decision denying the claim of entitlement to service connection for multiple sclerosis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  The evidence received since the December 2007 decision is new and material as to the issue of service connection for multiple sclerosis, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to reopen

In the current appeal, the Veteran asserts that he is diagnosed with multiple sclerosis, which was caused by or initially manifest in his active duty service.

The Veteran's original claim of entitlement to service connection for multiple sclerosis was denied in December 2007.  The Veteran was notified in writing of the RO's December 2007 determination and his appellate rights, but did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the December 2007 decision is final as to multiple sclerosis claim.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.

For applications filed after August 29, 2001, as in this case, new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claims.  See 38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

In August 2010, the Veteran filed to reopen the claim of entitlement to service connection for multiple sclerosis.  The claim was denied in a March 2011 rating decision.  The Veteran filed a notice of disagreement (NOD) as to the denial in February 2012.

Relevant evidence received since the December 2007 decision includes VA treatment records, service personnel records from the Veteran's Reserve service, a May 2013 statement from Dr. K.H., and statements by the Veteran in support of the claim.

Notably, in the May 2013 statement, Dr. K.H. indicated that the Veteran served as a reservist through November 2004.  Dr. K.H. stated that, "[r]eview of our records shows that, in my opinion, you developed symptoms of MS in December 2003.  Right internuclear opthalmoplegia was evident in February 2004.  Abnormal MRI was evident on February 9, 2004.  Lhermitte symptoms were evident in May 2004."  Dr. K.H. continued, "[d]uring your admission to Rex in early 2004, the diagnosis was multiple sclerosis.  This diagnosis was based upon history and brain MRI scan and MRI scan of the cervical spine."  Dr. K.H. concluded, "[t]herefore, it seems more likely than not that your MS presented during your activity as a reservist."

The Board finds that the May 2013 statement from Dr. K.H. is new and material evidence.  Specifically, this evidence was not of record at the time of the December 2007 denial, and relates to the previously unestablished link between the Veteran's multiple sclerosis and his military service.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for multiple sclerosis is reopened; to that extent only, the appeal is allowed.


REMAND

Before addressing the merits of the Veteran's reopened claim of service connection for multiple sclerosis on appeal, the Board finds that additional development of the evidence is required.  Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under VA regulations, in addition to a disability incurred in or aggravated by active duty, service connection may be granted when the individual concerned was disabled or died from a disease or injury, incurred or aggravated in the line of duty during a period of active duty for training (ACDUTRA), and when the individual became disabled or died from an injury incurred or aggravated in line of duty during inactive duty training (INACDUTRA).  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6 (2015).  A claimant may also be service connected for an injury or, (in the case of ACDUTRA and/or a disease), incurred while proceeding directly to or returning directly from ACDUTRA or INACDUTRA training.  38 C.F.R. § 3.6(e).

ACDUTRA includes full time duty performed by members of the National Guard of any state or the Reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).

In addition, certain chronic diseases, such as multiple sclerosis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within seven years of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  However, this presumption does not apply where the claim is based on a period of ACDUTRA or INACDUTRA, but instead only applies if the claim is predicated on active duty service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Here, the Veteran's claim is predicated on the notion that his multiple sclerosis onset was during his active service or within seven years of active service in the U.S. Navy Reserve, which may be ACDUTRA or INACDUTRA service, and it is important to reiterate that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. § 1110.  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., the Veteran's prior period of active duty service) does not obviate the need for him to establish that he/she also is a "Veteran" for purposes of the period of ACDUTRA if his/her claim for VA benefits is premised on the period of ACDUTRA.  Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998).  Similarly, in order for him to achieve "Veteran" status and be eligible for service connection for disability claimed during his/her inactive service, the record must establish that he was disabled from an injury, though not disease, incurred or aggravated during his INACDUTRA service.  See Mercado- Martinez, 11 Vet. App. at 419; Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

To this end, as noted above, the Veteran served on active duty from May 1988 to May 1991 with additional service in the U.S. Navy Reserve from May 1991 to April 1998 and from November 2001 to November 2004.  Pursuant to the March 2015 Board Remand, the AOJ took appropriate steps to determine whether the Veteran had any periods of ACDUTRA during his Reserve service.  In October 2015, the Navy Personnel Command confirmed that the Veteran participated in drills during 1997 and 2001-2002.  However, it was determined that the Veteran did not have any form of active duty, to include ACDUTRA, after May 1991.  Moreover, the Veteran has not contended, nor does the record suggest, that his multiple sclerosis was incurred as a result of an injury suffered during a period of INACDUTRA.

Crucially, however, the Veteran has not been afforded a VA medical opinion to address his contentions that his multiple sclerosis manifested during his active duty (May 1988 to May 1991) service or within seven years thereafter.  The Board therefore finds that a remand is warranted in order for a VA examiner to address the outstanding questions of nexus.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2015) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also Colvin v. Derwinski, 1 Vet. App. 191 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Upon remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of any pertinent treatment or evaluation that the Veteran may have received at a VA health care facility since October 2010.  All such available documents should be associated with the claims file.

2. Then, refer the VA claims file to a physician with appropriate expertise.  The examiner is requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.  Then, the examiner should respond to the following:

a.  whether is it at least as likely as not that the Veteran's multiple sclerosis had its onset during his active military service (May 1988 to May 1991) or is otherwise the result of a disease or injury in service?

b.  whether it is at least as likely as not that multiple sclerosis manifested, i.e., became symptomatic, within seven years of active duty separation in May 1991.

The examiner is advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.
The examiner is advised that the Veteran is considered to be competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

3. Readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


